Exhibit 10.2
SCHEDULE A
Apache Corporation
Form of Restricted Stock Unit Award Agreement
(Jan 2010 Bridge Awards)
GRANT NOTICE

     
Recipient Name:
  [Name]
 
   
Company:
  Apache Corporation
 
   
Notice:
  A summary of the terms of your grant of Restricted Stock Units (“RSUs”) is set
out in this notice (the “Grant Notice”) but subject always to the terms of the
Apache Corporation 2007 Omnibus Equity Compensation Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (the “Agreement”). In the event of any
inconsistency between the terms of this Grant Notice, the terms of the Plan and
the Agreement, the terms of the Plan and the Agreement shall prevail.
 
   
 
  You have been awarded a grant of Apache Corporation RSUs in accordance with
the terms of the Plan and the Agreement.
 
   
 
  Details of the RSUs which you are entitled to receive is provided to you in
this Grant Notice and maintained on your account at netbenefits.fidelity.com
 
   
Type of Award:
  Restricted Stock Unit(s)
 
   
Restricted Stock Unit:
  A Restricted Stock Unit (“RSU”) as defined in the Plan and meaning the right
granted to the Recipient to receive one share of Stock for each RSU at the end
of the specified Vesting Period.
 
   
Stock:
  The $0.625 par value common stock of the Company or as otherwise defined in
the Plan.
 
   
Grant:
  A Grant related to                      Restricted Stock Units
 
   
Grant Date:
  January 15, 2010
 
   
Conditions:
  Once vested, the Recipient shall be paid the value of his or her RSUs in
shares of Stock (net of shares withheld for applicable tax withholdings).

 



--------------------------------------------------------------------------------



 



     
Vesting:
  RSUs granted shall vest (i.e., restrictions shall lapse) in accordance with
the following schedule, provided that the Recipient remains employed as an
Eligible Person as of such vesting date:
 
   
 
  As of the Grant Date — 1/3 vested
 
   
 
  First anniversary of the Grant Date — 1/3 vested
 
   
 
  Second anniversary of the Grant Date — 1/3 vested
 
   
 
  Vesting is accelerated to 100% upon the Recipient’s death during the Vesting
Period. Upon vesting, the applicable shares of Stock, subject to required tax
withholding, shall be transferred by the Company to the Recipient within thirty
(30) days of the vesting date.
 
   
 
  Vesting is accelerated to 100% upon a Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a Change of Control
during the Vesting Period. Upon vesting, the applicable shares of Stock, subject
to required tax withholding, shall be transferred by the Company to the
Recipient within thirty (30) days of the vesting date.
 
   
 
  Notwithstanding the foregoing, if the payment of the Stock is subject to
Internal Revenue Code Section 409A, payment will not occur until the earlier of
(1) the date payment would have been due if the Change of Control had not
occurred or (2) the date that the Change of Control constitutes a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Internal Revenue Code Section 409A(a)(2)(A)(v).
 
   
Withholding:
  A portion of the Stock subject to each RSU will be withheld to cover required
taxes, and the net number of shares of Stock will be paid to the Recipient.
 
   
Acceptance:
  Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Grant. You can access this through your account at
netbenefits.fidelity.com. By accepting your Grant, you will have agreed to the
terms and conditions set forth in the Agreement and the terms and conditions of
the Plan. If you do not accept your Grant you will be unable to receive your
RSUs.

2



--------------------------------------------------------------------------------



 



Apache Corporation
Form of Restricted Stock Unit Award Agreement
     This Restricted Stock Unit Award Agreement (the “Agreement”) relating to a
grant of Restricted Stock Units (as defined in the rules of the Apache
Corporation 2007 Omnibus Equity Compensation Plan (the “Plan”) (the “Grant”),
dated as of the Grant Date set forth in the Notice of Award under the Agreement
attached as Schedule A hereto (the “Grant Notice”), is made between Apache
Corporation (together with its Affiliates, the “Company”) and each Recipient.
The Grant Notice is included in and made part of this Agreement.
     In this Agreement and each Grant Notice, unless the context otherwise
requires, words and expressions shall have the meanings given to them in the
Plan except as herein defined.
Definitions
     “Grant Notice” means the separate notice given to each Recipient specifying
the number of RSUs granted to the Recipient (the “Grant”).
     “Fair Market Value” means the closing price of the Stock as reported on The
New York Stock Exchange, Inc. Composite Transactions Reporting System
(“Composite Tape”) for a particular date or, if the Stock is not so listed at
any time, as reported on NASDAQ or on such other exchange or electronic trading
system as, on the date in question, reports the largest number of traded shares
of stock. If there are no Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
Stock transactions.
     “Involuntary Termination” means the termination of employment of the
Recipient by the Company or its successor for any reason on or after a Change of
Control; provided, that the termination does not result from an act of the
Recipient that (i) constitutes common-law fraud, a felony, or a gross
malfeasance of duty, or (ii) is materially detrimental to the best interests of
the Company or its successor.
     “Payout Amount” means the vested portion of the Grant expressed as shares
of Stock underlying the RSUs.
     “Recipient” means an Eligible Person designated by the Committee at the
Grant Date to receive one or more Grants under the Plan.
     “Voluntary Termination with Cause” occurs upon a Recipient’s separation
from service of his own volition and one or more of the following conditions
occurs without the Recipient’s consent on or after a Change of Control:

  (a)   There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the Change of Control.

3



--------------------------------------------------------------------------------



 



  (b)   There is a material diminution in the Recipient’s authority, duties or
responsibilities.     (c)   There is a material diminution in the authority,
duties or responsibilities of the Recipient’s supervisor, such as a requirement
that the Recipient (or his supervisor) report to a corporate officer or employee
instead of reporting directly to the board of directors.     (d)   There is a
material diminution in the budget over which the Recipient retains authority.  
  (e)   There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the Change of Control.

    The Recipient must notify the Company of the existence of one or more
adverse conditions specified in clauses (a) through (e) above within 90 days of
the initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Vice President, Human Resources or his/her
delegate. The notice may be provided by personal delivery or it may be sent by
email, inter-office mail, regular mail (whether or not certified), fax, or any
similar method. Apache Corporation’s Vice President, Human Resources or his/her
delegate shall acknowledge receipt of the notice within 5 business days; the
acknowledgement shall be sent to the Recipient by certified mail.
Notwithstanding the foregoing provisions of this definition, if the Company
remedies the adverse condition within 30 days of being notified of the adverse
condition, no Voluntary Termination with Cause shall occur.

Terms
     1. Grant of RSUs. Subject to the provisions of this Agreement and the
provisions of the Plan and Grant Notice, the Company shall grant to the
Recipient, pursuant to the Plan, a right to receive the number of RSUs set forth
in the Recipient’s Grant Notice. The Grant shall give the Recipient the right,
upon vesting, to an equal number of shares of $0.625 par value common stock of
the Company (“Stock”).
     2. Vesting and Payment of Stock. Subject to the provisions of Section 3,
the entitlement to receive the number of shares of Stock pursuant to the RSUs
comprising the Grant Amount shall vest in accordance with the schedule set forth
in the Grant Notice; provided that the Recipient remains employed as an Eligible
Person on such applicable vesting dates. Such Stock, subject to applicable
withholding, shall be transferred by the Company to the Recipient within thirty
(30) days of the vesting date and not later than March 15 of the year following
the year in which the RSUs vest.
     3. Termination of Employment, Death or Disability. Except as set forth
below, each Grant shall be subject to the condition that the Recipient has
remained an Eligible Person from the award of the Grant of RSUs until the
applicable vesting date as follows:

4



--------------------------------------------------------------------------------



 



     (a) If the Recipient voluntarily leaves the employment of the Company
(including retirement), or if the employment of the Recipient is terminated by
the Company for any reason or no reason, any RSUs granted to the Recipient
pursuant to the Grant Notice not previously vested shall thereafter be void and
forfeited for all purposes.
     (b) A Recipient shall become 100% fully vested in all RSUs under the Grant
Notice on the date the Recipient dies while employed by the Company. Payment
shall occur as soon as administratively convenient following the date the
Recipient dies, but in no event shall the payment occur later than March 15 of
the calendar year immediately following the calendar year in which the Recipient
died. If the Recipient dies before receiving payment, the payment shall be made
to the Recipient’s estate.
     4. Change of Control. In the event of a Recipient’s Involuntary Termination
or Voluntary Termination with Cause occurring on or after a Change of Control of
the Company which occurs during the Vesting Period, the Recipient shall become
100% fully vested in the unvested RSUs granted to the Recipient pursuant to the
Grant Notice as of the date of his Involuntary Termination or Voluntary
Termination with Cause. Subject to Section 12.1(d) of the Plan, payment shall
occur within thirty (30) days of the Change of Control.
     5. Payment and Tax Withholding. Upon receipt of any entitlement to Stock
under this Agreement, the Recipient shall make appropriate arrangements with the
Company to provide for the amount of minimum tax withholding required by law,
including without limitation Sections 3102 and 3402 or any successor section(s)
of the Internal Revenue Code and applicable state and local income and other tax
laws. Each payment of the Payout Amount shall be made in shares of Stock,
determined by the Committee, such that the withheld number of shares shall be
sufficient to cover the withholding amount required by this Section (including
any amount to cover benefit tax charges arising thereon). The payment of a
Payout Amount shall be based on the Fair Market Value of the shares of Stock on
the applicable date of vesting to which such tax withholding relates. Where
appropriate, shares shall be withheld by the Company to satisfy applicable tax
withholding requirements rather than paid directly to the Recipient.
     6. No Ownership Rights Prior to Issuance of Stock. Neither the Recipient
nor any other person shall become the beneficial owner of the Stock underlying
the Grant, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such Stock, unless and until and
after such Stock has been actually issued to the Recipient and transferred on
the books and records of the Company or its agent in accordance with the terms
of the Plan and this Agreement.
     7. Non-Transferability of Stock. Stock issued pursuant to a Grant shall not
be transferable otherwise than by will or the laws of descent and distribution,
subject to the conditions and exceptions set forth in Section 14.2 of the Plan.
     8. No Right to Continued Employment. Neither the RSUs or Stock issued
pursuant to a Grant nor any terms contained in this Agreement shall confer upon
the Recipient any express or implied right to be retained in the employment or
service of the Company for any period, nor restrict in any way the right of the
Company, which right is hereby expressly reserved, to terminate the Recipient’s
employment or service at any time for any reason or no reason. The

5



--------------------------------------------------------------------------------



 



Recipient acknowledges and agrees that any right to receive RSUs or Stock
pursuant to a Grant is earned only by continuing as an employee of the Company
at the will of the Company, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Grant, or acquiring RSUs or Stock pursuant to the
Grant hereunder.
     9. The Plan. In consideration for this Grant, the Recipient agrees to
comply with the terms of the Plan and this Agreement. This Agreement is subject
to all the terms, provisions and conditions of the Plan, which are incorporated
herein by reference, and to such regulations as may from time to time be adopted
by the Committee. Unless defined herein, capitalized terms are used herein as
defined in the Plan. In the event of any conflict between the provisions of the
Plan and this Agreement, the provisions of the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Plan and the
prospectus describing the Plan can be found on the Company’s HR intranet and the
Plan document can be found on Fidelity’s website (netbenefits.fidelity.com). A
paper copy of the Plan and the prospectus shall be provided to the recipient
upon the Recipient’s written request to the Company at 2000 Post Oak Blvd.,
Suite 100, Houston, Texas 77056-4400, Attention: Corporate Secretary.
     10. Compliance with Laws and Regulations.
     (a) The Grant and any obligation of the Company to deliver RSUs or Stock
hereunder shall be subject in all respects to (i) all applicable laws, rules and
regulations and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its discretion, determine to be necessary or applicable.
Moreover, the Company shall not deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Stock upon any
national securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
     (b) It is intended that any Stock received in respect of the Grant shall
have been registered under the Securities Act of 1933 (“Securities Act”). If the
Recipient is an “affiliate” of the Company, as that term is defined in Rule 144
under the Securities Act (“Rule 144”), the Recipient may not sell the Stock
received except in compliance with Rule 144. Certificates representing Stock
issued to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Stock as the Company deems
appropriate to comply with Federal and state securities laws.
     (c) If, at any time, the Stock is not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Stock, the Recipient shall execute, prior to the delivery of any
Stock to the Recipient by the Company pursuant to this Agreement, an agreement
(in such form as the Company may specify) in which the Recipient represents and
warrants that the Recipient is purchasing or acquiring the Stock acquired under

6



--------------------------------------------------------------------------------



 



this Agreement for the Recipient’s own account, for investment only and not with
a view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Stock shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Stock being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Recipient shall, prior to any offer for sale of such
Stock, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
     11. Notices. All notices by the Recipient or the Recipient’s assignees
shall be addressed to the Administrative Agent, Fidelity, through the
Recipient’s account at netbenefits.fidelity.com, or such other address as the
Company may from time to time specify. All notices to the Recipient shall be
addressed to the Recipient at the Recipient’s address in the Company’s records.
     12. Other Plans. The Recipient acknowledges that any income derived from
the Grant shall not affect the Recipient’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.
     13. Terms of Employment. The Plan is a discretionary plan. The Recipient
hereby acknowledges that neither the plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Affiliate a contractual obligation to offer participation in the
Plan to any employee of the Company or any Affiliate. The Company or any
Affiliate is under no obligation to grant further Stock to any Recipient under
the Plan. The Recipient hereby acknowledges that if he ceases to be an employee
of the Company or any Affiliate for any reason or no reason, he shall not be
entitled by way of compensation for loss of office or otherwise howsoever to any
sum.
     14. Data Protection. By accepting this Agreement (whether by electronic
means or otherwise), the Recipient hereby consents to the holding and processing
of personal data provided by him to the Company for all purposes necessary for
the operation of the Plan. These include, but are not limited to:
     (a) administering and maintaining Recipient records;
     (b) providing information to any registrars, brokers or third party
administrators of the Plan; and
     (c) providing information to future purchasers of the Company or the
business in which the Recipient works.
*****

7